Citation Nr: 0310087	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-04324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to August 
1976.  This case came to the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
veteran testified at a March 2002 Board videoconference 
hearing.  In a June 2002 decision, the Board, finding that 
new and material evidence had been submitted, reopened the 
claim for service connection for a psychiatric disorder.  The 
Board then developed additional evidence, and the present 
Board decision addresses the merits of the claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

The veteran's current depression is in part due to his 
service-connected right leg and knee disorder.


CONCLUSION OF LAW

Part of the veteran's current depression is proximately due 
to or the result of his service-connected right leg and knee 
disorder.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a psychiatric 
disorder.  Under the circumstances of this case, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran is currently service-connected for postoperative 
residuals of a fasciotomy of the right leg for anterior 
compartment syndrome (rated 20 percent) and for right knee 
arthritis (rated 10 percent).  In several statements he has 
claimed that he currently has depression secondary to his 
service-connected right leg/knee disability.

Secondary service connection may be granted for disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
provision on secondary service connection encompasses 
instances in which an established service-connected disorder 
results in an additional increment of disability of another 
condition (i.e., aggravation).  When aggravation of a non-
service-connected disability is proximately due to or the 
result of an established service-connected condition, 
compensation may be awarded for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995). 

The evidence in this case was summarized in the Board 
decision which reopened the claim for service connection for 
a psychiatric disorder, and there is no need to repeat it 
here in any detail; just a few items bear mentioning.  The 
veteran served on active duty from August 1975 to August 
1976.  There is evidence of psychiatric problems dating back 
many years, even before service.  Some medical records, such 
as a May 1997 VA examination, suggest that the veteran's 
current depression/dysthymia is at least partly secondary to 
his service-connected right leg/knee disorder.  Pursuant to 
Board development of the evidence, a VA examination, with 
review of the file, was conducted in April 2003.  Diagnoses 
on this examination included recurrent major depression and 
dysthymic disorder.  The examiner opined that the veteran's 
depression had its etiology in his childhood, although it was 
also felt that the service-connected knee condition had 
contributed to the depression.  While this medical opinion 
lacks some details (such as more precisely quantifying the 
increment of current depression due to the service-connected 
right leg/knee condition), in the main it supports the 
veteran's theory of secondary service connection.

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
currently diagnosed depression is in part due to his service-
connected right leg/knee disorder; i.e., there is an 
increment of current depression which represents aggravation 
from the service-connected right leg/knee disorder.  Part of 
the veteran's current depression is proximately due to or the 
result of his service-connected right leg/knee disorder.  
Therefore, secondary service connection for depression is 
warranted in accordance with 38 C.F.R. § 3.310(a) and the 
aggravation theory of Allen.


ORDER

Secondary service connection for depression is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

